- provide by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2011 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2011 – CIA SIDERURGICA NACIONAL Version: 1 Table of Contents Company Information Capital Breakdown 1 Cash Dividends 2 Parent Company Financial Statements Balance Sheet – Assets 3 Balance Sheet – Liabilities 4 Statement of Income 5 Statement of Comprehensive Income 6 Statement of Cash Flows 7 Statement of Changes in Shareholders’ Equity 1/1/2011 to 6/30/2011 8 1/1/2010 to 6/30/2010 9 Statement of Value Added 10 Consolidated Financial Statements Balance Sheet - Assets 11 Balance Sheet - Liabilities 12 Statement of Income 13 Statement of Comprehensive Income 14 Statement of Cash Flows 15 Statement of Changes in Shareholders’ Equity 1/1/2011 to 6/30/2011 16 1/1/2010 to 6/30/2010 17 Statement of Value Added 18 Comments on the Company’s Consolidated Performance 19 Notes to the Financial Statements 33 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2011 – CIA SIDERURGICA NACIONAL Version: 1 Company Information / Capital Breakdown Number of Shares (Units) Current Quarter 6/30/2011 Paid-in Capital Common Preferred 0 Total Treasury Shares Common Preferred 0 Total Page 1 of102 CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2011 – CIA SIDERURGICA NACIONAL Version: 1 Company Information / Cash Dividends Event Approval Type Date of Payment Type of Share Class of Share Amount per Share (R$/Share) Annual Shareholders’ Meeting 4/29/2011 Dividend 5/30/2011 Common Annual Shareholders’ Meeting 4/29/2011 Interest on Shareholders’ Equity 5/30/2011 Common Page 2 of102 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2011 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Financial Statements / Balance Sheet - Assets (R$ thousand) Code Description Current Quarter 6/30/2011 Previous Year 12/31/2010 1 Total assets Current assets Cash and cash equivalents Trade accounts receivables Inventory Recoverable taxes Other current assets Non-current assets Long-term assets Accounts receivable Deferred income taxes Receivables from related parties Other non-current assets Investments Property, plant and equipment Intangible assets Page 3 of102 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2011 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Financial Statements / Balance Sheet – Liabilities (R$ thousand) Code Description Current Quarter 6/30/2011 Previous Year 12/31/2010 2 Total liabilities Current liabilities Social and labor liabilities Trade accounts payable Taxes payable Loans and financing Other liabilities Provisions Non-current liabilities Long-term debt and debentures Other liabilities Provisions Provisions for tax, social security, labor and civil risks Taxes payable Social security and labor provisions 2.02.04.01.03 Provisions for employee benefits 2.02.04.01.04 Civil provisions Other provisions Shareholders’ equity Common-stock Capital Surplus 30 30 Earnings reserves Legal reserve Unrealized profit reserve Additional dividend proposed 0 Treasury shares Investment reserve Retained earnings 0 Other comprehensive income/loss Page 4 of102 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2011 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Financial Statements / Statement of Income (R$ thousand) Code Description Current Quarter 4/1/2011 to 6/30/2011 YTD Current Year 1/1/2011 to 6/30/2011 Same Quarter in Previous Year 4/1/2010 to 6/30/2010 YTD Previous Year 1/1/2010 to 6/30/2010 Net operating revenues Cost of products sold and/or services rendered Gross profit Operating expenses/income Selling General and administrative Other income Other expenses Equity in results of affiliated companies Income before income taxes Financial income (expenses), net Income before taxes Income and social contribution taxes Net income from continuing operations Net income/loss for the period Earnings per share - (R$/share) Basic earnings per share Common shares Diluted earnings per share Common shares Page 5 of102 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2011 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Financial Statements / Statement of Comprehensive Income (R$ thousand) Code Description Current Quarter 4/1/2011 to 6/30/2011 YTD Current Year 1/1/2011 to 6/30/2011 Same Quarter in Previous Year 4/1/2010 to 6/30/2010 YTD Previous Year 1/1/2010 to 6/30/2010 Net income Other comprehensive income/loss Accumulated translation adjustments and foreign exchange variation in transactions abroad Pension plans, net of taxes 0 0 Available-for-sale assets, net of taxes Sale of available-for-sale assets 0 0 Comprehensive income for the period Page 6 of102 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2011 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Financial Statements / Statement of Cash Flows – Indirect Method (R$ thousand) Code Description YTD Current Year 1/1/2011 to 6/30/2011 YTD Previous Year 1/1/2010 to 6/30/2010 Net cash from operating activities Cash generated from operations Net income for the period Provision for charges on loans and financing Depreciation and amortization Equity in results of affiliated companies Deferred income and social contribution taxes Provision for losses on securities receivable 0 Accrued for contingencies Inflation adjustment and foreign exchange gains (losses, net) Other provisions Changes in assets and liabilities Trade accounts receivable Inventories Receivables from jointly-owned subsidiaries 0 Taxes for offset Trade accounts payables Payroll and related charges Taxes payable Accounts payable to subsidiaries Contingent liabilities Taxes payable in installments - REFIS Judicial deposits Dividends from subsidiaries Interest paid Interest paid on swaps transactions 0 Others Net cash used in investing activities Investments Property, plant and equipment Cash from merger of subsidiary Capital decrease of subsidiary 0 Net cash provided by financing activities Loans and financing Financial institutions - principal Dividends and interest on shareholders’ equity Exchange variation in cash and cash equivalents 33 Increase (decrease) in cash and cash equivalents Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year Page 7 of102 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2011 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Financial Statements / Statement of Changes in Shareholders’ Equity – 1/1/2011 to 6/30/2011 (R$ thousand) Code Description Common stock Capital Reserves, Options Granted and Treasury Shares Earnings Retained Earnings/ Accumulated Losses Other Comprehensive Income/Loss Total Equity Opening balance at January 1, 2011 30 0 Adjusted opening balances 30 0 Capital transactions with shareholders 0 0 0 Dividends 0 0 0 0 Interest on shareholders’ equity 0 0 0 0 Total comprehensive income/loss 0 0 0 Net income for the period 0 0 0 0 Other comprehensive income/loss 0 0 0 0 Translation adjustments for the period 0 0 0 0 Available-for-sale assets 0 0 0 0 Sale of available-for-sale assets 0 0 0 0 Balance at June 30, 2011 30 Page 8 of102 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2011 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Financial Statements / Statement of Changes in Shareholders’ Equity– 1/1/2010 to 6/30/2010 (R$ thousand) Code Description Common Stock Capital Reserves, Options Granted and Treasury Shares Earnings Retained Earnings/ Accumulated Losses Other Comprehensive Income/Loss Total Equity Opening balance at January 1, 2010 30 Adjusted opening balances 30 Capital transactions with shareholders 0 0 0 0 Dividends 0 0 0 0 Interest on shareholders’ equity 0 0 0 0 Other capital transactions 0 0 0 0 Total comprehensive income/loss 0 0 Net income for the period 0 0 0 0 Other comprehensive income/loss 0 0 0 Translation adjustments for the period 0 0 0 Pension plan gain/loss 0 0 0 0 Available-for-sale assets 0 0 0 0 Balance at June 30, 2010 30 Page 9 of102 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2011 – CIA SIDERURGICA NACIONAL Version: 1 Parent Company Financial Statements / Statement of Value Added (R$ thousand) Code Description YTD Current Year 1/1/2011 to 6/30/2011 YTD Previous Year 1/1/2010 to 6/30/2010 Net operating revenues Sales Other revenues Allowance for/reversal of doubtful accounts Inputs acquired from third parties Costs of sales and services Materials, energy, outsourced services and others Loss/recovery of assets Gross value added Retention Depreciation and amortization Net value added generated by the entity Value added received through transfer Equity in the earnings of subsidiaries Financial income Other Total value added to distribute Distribution of value added Personnel Direct compensation Benefits Government Severance Indemnity Fund for Employees (FGTS) Taxes, fees and contributions Federal State Municipal Value distributed to providers of capital Interest Rentals Value distributed to shareholders Interest on shareholders’ equity Retained earnings Page 10 of102 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2011 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Balance Sheet - Assets (R$ thousand) Code Description Current Quarter 6/30/2011 Previous Year 12/31/2010 1 Total assets Current assets Cash and cash equivalents Trade accounts receivables Inventory Recoverable taxes Other current assets Non-current assets Long-term assets Financial investments valued at amortized cost Receivables Deferred Income taxes Receivables from related parties 0 Other non-current assets Investments Property, plant and equipment Intangible assets Page 11 of102 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2011 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Balance Sheet – Liabilities (R$ thousand) Code Description Current Quarter 6/30/2011 Previous Year 12/31/2010 2 Total liabilities Current liabilities Social and labor liabilities Trade accounts payable Taxes payable Long-term debt and debentures Other liabilities Provisions Provision for tax, social security, labor and civil risks Other Non-current liabilities Loans and financing Other liabilities Provisions Provision for tax, social security, labor and civil risks provisions Taxes payable Social security and labor provisions Employee benefits Civil provisions Other provisions Consolidated shareholders’ equity Common-stock Capital surplus 30 30 Earnings reserves Legal reserve Unrealized profit reserve Additional dividends proposed 0 Treasury shares Investment reserve Retained earnings 0 Other comprehensive income/loss Non-controlling interest Page 12 of102 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2011 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Income (R$ thousand) Code Description Current Quarter 4/1/2011 to 6/30/2011 YTD Current Year 1/1/2011 to 6/30/2011 Same Quarter in Previous Year 4/1/2010 to 6/30/2010 YTD Previous Year 1/1/2010 to 6/30/2010 Net operating revenues Cost of products sold and/or services rendered Gross profit Operating expenses/income Selling General and administrative Other income Other expenses Income before income result and taxes Financial income Income before income taxes Income and social contribution taxes Net income from continuing operations Consolidated income/loss for the period Attributed to partners of the parent company Attributed to non-controlling shareholders Earnings per share - (R$/share) Basic earnings per share Common shares Diluted earnings per share Common shares Page 13 of102 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2011 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Comprehensive Income (R$ thousand) Code Description Current Quarter 4/1/2011 to 6/30/2011 YTD Current Year 1/1/2011 to 6/30/2011 Same Quarter in Previous Year 4/1/2010 to 6/30/2010 YTD Previous Year 1/1/2010 to 6/30/2010 Net income Other comprehensive income Accumulated translation adjustments and foreign exchange variation in transactions abroad Pension plans, net of taxes 0 0 Available-for-sale assets, net of taxes Sale of available-for-sale assets 0 0 Consolidated comprehensive income for the period Attributed to partners of the parent company Attributed to non-controlling shareholders 0 0 Page 14 of102 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2011 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Cash Flows – Indirect Method (R$ thousand) Code Description YTD Current Year 1/1/2011 to 6/30/2011 YTD Previous Year 1/1/2010 to 6/30/2010 Net cash from operating activities Cash generated from operations Net income for the period Provision for charges on loans and financing Depreciation and amortization Deferred income and social contribution taxes Provision for swap/forward Accrual for contingencies Inflation adjustment and foreign exchange gains (losses, net) Realization of available-for-sale securities 0 Other provisions Changes in assets and liabilities Trade accounts receivables Inventory Recoverable Taxes Trade accounts payable Payroll and related charges Taxes payable Contingent liabilities Receivables from jointly-owned subsidiaries 0 Taxes payable in installments - REFIS Judicial deposits Interest paid Interest paid on swaps transactions 0 Others Net cash used in investing activities Amounts received from/paid to derivative operations Investments Property, plant and equipment Intangible assets Sale of investments 0 Net cash provided by financing activities Loans and financing Payments to financial institutions - principal Dividends and interest on shareholders’ equity Payment of capital by non-controlling shareholders 0 Exchange variation in cash and cash equivalents Increase (decrease) in cash and cash equivalents Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year Page 15 of102 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2011 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Changes in Shareholders’ Equity – 1/1/2011 to 6/30/2011 (R$ thousand) Code Description Common stock Capital Reserves, Options Granted and Treasury Shares Earnings Reserves Retained Earnings/ Accumulated Losses Other Comprehensive Income/Loss Shareholders’ Equity Non-controlling Interest Consolidated Shareholders’ Equity Opening balance at January 1, 2011 30 0 Adjusted opening balances 30 0 Capital transactions with shareholders 0 0 0 0 Dividends 0 0 0 0 0 Interest on shareholders’ equity 0 0 0 0 0 Total comprehensive income/loss 0 0 0 Net income for the period 0 0 0 0 Other comprehensive income/loss 0 0 0 0 0 Translation adjustments for the period 0 0 0 0 0 Available-for-sale assets 0 0 0 0 0 Sale of available-for-sale assets 0 0 0 0 0 Internal changes in shareholders’ equity 0 0 0 0 0 0 Interest in subsidiaries by non-controlling shareholders 0 0 0 0 0 0 Balance at June 30, 2011 30 Page 16 of102 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2011 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Changes in Shareholders’ Equity – 1/1/2010 to 6/30/2010 (R$ thousand) Code Description Common stocks Capital Reserves, Options Granted and Treasury Shares Earnings Reserves Retained Earnings/ Accumulated Losses Other Comprehensive Income/loss Shareholders’ Equity Non-controlling Interest Consolidated Shareholders’ Equity Opening balance at January 1, 2010 30 0 Adjusted opening balances 30 0 Capital transactions with shareholders 0 0 0 0 0 Dividends 0 0 0 0 0 Interest on shareholders’ equity 0 0 0 0 0 Other capital transactions 0 0 0 0 0 Total comprehensive income/loss 0 0 Net income/loss for the period 0 0 0 0 Other comprehensive income/loss 0 0 0 0 Translation adjustments for the period 0 0 0 0 Pension plan gain/loss 0 0 0 0 0 Available-for-sale assets 0 0 0 0 0 Internal changes in shareholders’ equity 0 0 0 0 0 0 Interest in subsidiaries by non-controlling shareholders 0 0 0 0 0 0 Balance at June 30, 2010 30 Page 17 of102 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2011 – CIA SIDERURGICA NACIONAL Version: 1 Consolidated Financial Statements / Statement of Value Added (R$ thousand) Code Description YTD Current Year 1/1/2011 to 6/30/2011 YTD Previous Year 1/1/2010 to 6/30/2010 Net operating revenues Sales and services Other revenues Allowance for/reversal of doubtful accounts Inputs acquired from third parties Costs of sales and services Materials, energy, outsourced services and others Loss/recovery of assets Gross value added Retention Depreciation and amortization Net value added generated by the entity Value added received through transfer Financial income Others Total value added to distribute Distribution of value added Personnel Direct compensation Benefits Government Severance Indemnity Fund for Employees (FGTS) Taxes, fees and contributions Federal State Municipal Value distributed to providers of capital Interest Rentals Value distributed to shareholders Interest on shareholders’ equity Retained earnings / accumulated losses for the period Non-controlling interest in retained earnings Page 18 of102 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2011 – CIA SIDERURGICA NACIONAL Version: 1 Comments on the Company’s Consolidated Performance Economic and Sector Scenario Global economic activity, which had picked up steam at the beginning of the year, slowed in the second quarter, chiefly due to the worsening of the fiscal crisis in certain European countries and the difficulties in approving an increase in public spending in the U.S., all of which led to increased risk aversion. There is a clear global disparity in regard to economic growth. While growth in the developed countries has fallen to exceptionally modest levels, developing nations are continuing to expand rapidly. In order to contain the inflationary upturn in the emerging economies, several central banks have imposed more restrictive monetary policies In its most recent report on the global economic outlook, the OECD encouraged the central banks to raise base rates in order to combat the increased price pressure. According to the IMF, average inflation worldwide climbed from 3.5% p.a., in 4Q10, to 4% p.a. 2011. USA: U.S. GDP growth estimates are reflecting Americans’ cautious approach to consumption and modest corporate hiring levels. The IMF has revised the projection of GDP growth in 2011 from 3.5% to 2.5%. Unemployment is still high and household and government debt, together with weak credit growth, is hampering a recovery in consumption. U.S. government figures show that the country created 18,000 jobs in June, well below the previously expected 125,000. This means that 9.2% of the economically active population is unemployed. Given this scenario, the government wants to increase public spending so the economy can start to grow again. Nevertheless, the opposition is against any increase in the public debt, which has already reached US$14 trillion. Ratings agencies have indicated that they may downgrade the country’s credit rating if the authorities fail to negotiate an increase in the debt ceiling. Europe: Even though the 2011 eurozone growth prospects have improved, chiefly sustained by Germany and France, the problems of Greece and other member nations may well inhibit an economic recovery in the region. Eurozone GDP edged up by 0.8% in 1Q11, with Germany’s 1.5% making a substantial contribution to this upturn. Germany’s performance is once again being sustained by exports and the country’s central bank expects annual growth of 2.6%. As in other regions of the world, Europe is suffering from inflationary pressure, with the harmonized consumer price index recording 2.7% in June. In an attempt to reduce this pressure, the ECB raised interest rates by 0.25 pp. to 1.50% p.a., the second hike this year. According to the Bank, interest rates are still exceptionally low and monetary policy remains flexible, which could indicate further increases along the year. Eurozone unemployment improved slightly in April, totaling 9.9%, the lowest figure since September 2009, but still well above historical levels. Asia: China has adopted a series of restrictive measures to rein in its inflationary upturn, focused on controlling consumption by increasing interest rates and reserve requirements, which, with the energy restrictions, have reduced the country’s 2011 growth prospects. This monetary squeeze has reduced market liquidity, in turn inhibiting the acquisition and build-up of raw materials. Page 19 of102 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2011 – CIA SIDERURGICA NACIONAL Version: 1 The consumer price index continued to move up, reaching its highest level for three years, recording 6.4% in the first six months of 2011, mainly driven by the 14% increase in food prices and high wage hikes. In order to ease the pressure, the country’s Central Bank pushed up interest rates by 0.25% p.a., in turn raising the lending rate to 6.56% p.a. This was the third increase this year. Nevertheless, China still posted hefty year-on-year GDP growth of 9.5% in the second quarter, fueled by industrial output and retail sales, which recorded respective growth of 15% and 18% in June over the same month last year. The reconstruction of Japan’s infrastructure following the damage caused by the earthquake and the tsunami, is moving much faster than expected, according to the Japanese Central Bank. Demand has not been unduly affected, given the routing of part of production to the export market. The earthquake’s biggest short-term impact has been on the supply of industrial inputs. One positive note has come from the job market. According to the Ministry of Communications and Internal Affairs, Japanese unemployment fell from 4.7% in April, to 4.5% in May. Brazil: The 2011 economic outlook remains positive, although certain indicators are pointing to a reduction in the pace of activity in the second half, due to the macroprudential measures adopted by the government since the end of 2010. The consumer confidence index (ICC), measured by the FGV, and the business confidence index (ICEI), measured by the National Confederation of Industry (CNI) have both posted a decline. In June, the ICC recorded 153.81 points, 4.4 points less than in January, while the ICEI recorded 57.90 points, 6.6 points down year-on-year. First-quarter GDP climbed by 1.3% over the previous three months, driven by agriculture and industry, which increased by 3.3% and 2.2%, respectively. However, exports and imports moved in the opposite direction, with respective declines of 3.2% and 1.6%. According to the Central Bank, annual GDP growth should reach 3.94% in 2011. In May, consumer default on bills overdue by more than 90 days grew by 0.2% p.p. to 5.1%. The total stock of credit in the financial system stood at R$1.8 trillion, 5.8% up in the year and 1.6% up in the month. The credit/GDP ratio increased to 47%, still low compared to some of the developed countries such as Germany and the Netherlands, which recorded respective ratios of 90% and 135%. Inflation continues to exert pressure. According to the Central Bank’s FOCUS report the IPCA consumer price index should end the year at close to the fluctuation band ceiling of 6.5%. However, the indicators are pointing to a slowdown in the second half, given the government’s macroprudential measures and the decline in food prices. Recently, the National Monetary Council decided to maintain the annual inflationary target at 4.5% until 2013, aiming to keep inflation under control while maintaining sufficient flexibility for monetary policy maneuvers. This year alone, there have been five consecutive increases in the SELIC base rate, which now stands at 12.50% p.a., and the FOCUS report points to further hikes before the end of the year. According to the IBGE, retail sales increased by 7.4% between January and May and by 9.2% in the last 12 months. Nevertheless, domestic demand is expected to slow in the coming quarters, reflecting the impact of the restrictive policy implemented since the end of last year. Direct foreign investments (IED) totaled US$32 billion in the first half, a massive 167% up on the same period last year and the FOCUS report believes they will climb to US$55 billion by year-end. This trend is pressuring the Real, which remains appreciated against the U.S. dollar. The government has been taking a series of measures to rein in the appreciation of Brazil’s currency and reduce the current account deficit, which continues to move up, primarily driven by foreign purchases, import growth and remittances of profits abroad. According to the Central Bank, the year-to-date deficit is US$22 billion and it should close the year at US$60 billion. Page 20 of102 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2011 – CIA SIDERURGICA NACIONAL Version: 1 IPCA (%) US Dollar (closing) – R$ SELIC (final - %) GDP (%) Industrial Production (%) Source: FOCUS BACEN Base: July 22, 2011 Net Revenue Consolidated net revenue totaled R$4,323 million in 2Q11, 14% up on the R$3,789 million recorded in 1Q11, chiefly due to higher iron ore prices and sales volume in 2Q11, as well as higher steel sales volume. Consolidated net revenue grew by 12% in relation to the R$3,872 million posted in 2Q10, basically due to higher iron ore prices and sales volume. Cost of Goods Sold (COGS) In 2Q11, consolidated COGS totaled R$2,487 million, 11% more than the R$2,233 million recorded in 1Q11, primarily reflecting the increase in iron ore and steel product sales volume. In year-on-year terms, consolidated COGS grew by 26% over the R$1,977 million recorded in 2Q10, basically due to higher iron ore sales volume. Selling, General, Administrative and Other Operating Expenses In the second quarter, SG&A expenses totaled R$304 million, 26% up on 1Q11, chiefly due to the collective bargaining agreement in June, in addition to higher expenses with service providers. In relation to 2Q10, SG&A expenses remained flat. CSN recorded a positive R$605 million in the “Other Revenue and Expenses” in 2Q11, a big improvement over the net expense of R$125 million recorded in 1Q11, essentially due to the R$698 million from the sale of CSN’s entire interest in Riversdale Mining Limited. EBITDA Adjusted EBITDA as presented in this report comprises net income before the financial result, income and social contribution taxes, depreciation and amortization and other operating revenue (expenses), the latter item being excluded due to its non-recurring nature. Adjusted EBITDA totaled R$1,773 million in 2Q11, 16% up on the R$1,529 million recorded in 1Q11, chiefly due to higher iron ore prices, accompanied by an a djusted EBITDA margin of 41%, up by 1 p.p Adjusted EBITDA came to R$3,302 million in the first half of 2011, 7% up year-on-year, mainly due to higher iron ore prices and sales volume. Page 21 of102 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2011 – CIA SIDERURGICA NACIONAL Version: 1 Financial Result and Net Debt The 2Q11 net financial result was negative by R$650 million, chiefly due to the following factors: § Provisions for interest on loans and financing totaling R$546 million; § Negative monetary and foreign exchange variations of R$80 million, including the result of derivative operations ; § Expenses of R$77 million from the consolidation of REFIS tax repayment program processes; § The monetary restatement of tax provisions totaling R$87 million; These negative effects were partially offset by returns on financial investments totaling R$152 million. On June 30, 2011, the consolidated net debt stood at R$11.3 billion, R$0.6 billion more than the R$10.7 billion recorded on March 31, 2011, essentially due to the following factors: § Investments of R$0.9 billion in fixed assets; § Payment of R$1.9 billion in dividends and interest on equity; § A R$0.6 billion effect related to the cost of debt; § Increase of R$0.3 billion in the working capital allocated to the business. These effects were partially offset by 2Q11 adjusted EBITDA of R$1.8 billion and the R$1.3 billion revenue from the sale of the Company’s entire interest in Riversdale Mining Limited. The net debt/adjusted EBITDA ratio closed 2Q11 at 1.72, based on LTM adjusted EBITDA of R$6.6 billion, 0.10x up on the 1.62x ratio recorded at the end of the previous quarter. In April 2011, the Company contracted a R$1.5 billion loan from Banco do Brasil through the issue of Export Credit Notes in order to finance its exports. Consolidated Net Income CSN posted 2Q11 net income of R$1,137 million, 85% up on 1Q11, chiefly due to the higher gross profit and the proceeds from the sale of CSN’s minority interest in Riversdale Mining Limited, partially offset by the financial result. Page 22 of102 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2011 – CIA SIDERURGICA NACIONAL Version: 1 Capex CSN invested R$880 million in 2Q11, R$481 million of which in subsidiaries or joint subsidiaries, allocated as follows: ü Transnordestina Logística: R$379 million; ü MRS Logística: R$38 million; ü CSN Cimentos: R$30 million. The remaining R$399 million went to the parent company, mostly in the following projects: ü Maintenance and repairs: R$124 million; ü Expansion of the Casa de Pedra mine: R$56 million; ü CSN Aços Longos: R$46 million; ü Expansion of the Itaguaí Port: R$30 million; ü Technological improvements: R$12 million. Working Capital Working capital closed June 2011 at R$3,194 million, an increase of R$346 million on the figure at the end of March 2011, basically due to increased sales in 2Q11, which pushed up “Accounts Receivable” and “Inventories”, especially of raw materials. The average receivables and supplier payment periods remained flat at 29 days and 22 days, respectively, at the close of June 2011, while the average inventory turnover fell by 14 days to 88 days. WORKING CAPITAL (R$ MM) 2Q10 1Q11 2Q11 Change Change 2Q11 x 1Q11 2Q11 x 2Q10 Assets 3,762 3,817 4,221 404 459 Accounts Receivable 1,298 1,397 1,506 109 208 Inventory (*) 2,423 2,378 2,564 186 141 Advances to Taxes 41 42 151 109 110 Liabilities 1,050 969 1,027 58 (23) Suppliers 692 494 582 88 (110) Salaries and Social Contribution 167 165 197 32 30 Taxes Payable 149 277 209 (68) 60 Advances from Clients 42 33 39 6 (3) Working Capital 2,712 2,848 3,194 346 482 TURNOVER RATIO 2Q10 1Q11 2Q11 Change Change Average Periods 2Q11 x 1Q11 2Q11 x 2Q10 Receivables 27 29 29 0 2 Supplier Payment 30 22 22 0 (8) Inventory Turnover 92 102 88 (14) (4) (*) Inventory - includes "Advances to Suppliers" and does not include "Supplies". 0 Results by Segment The Company maintains integrated operations in five business segments: steel, mining, logistics, cement and energy. The main assets and/or companies comprising each segment are presented below: Page 23 of102 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2011 – CIA SIDERURGICA NACIONAL Version: 1 Steel Mining Logistics Cement Energy Pres. Vargas Steel Mill Casa de Pedra Railways: Volta Redonda CSN Energia Porto Real Namisa (60%) - MRS Arcos Itasa Paraná Tecar - Transnordestina LLC ERSA Port: Lusosider - Sepetiba Tecon Prada (Distribution and Packaging) Metalic The information on CSN’s five business segments is derived from the accounting data, with allocations and the apportionment of costs among the segments. CSN’s management uses adjusted EBITDA as an indicator to measure recurring net operating cash flow. The charts below show the various segments’ contribution to CSN’s overall net revenue and adjusted EBITDA: Net Revenue by Segment in 2Q11 (R$ million) Adjusted consolidated EBITDA by Segment in 2Q11 (R$ million) Page 24 of102 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2011 – CIA SIDERURGICA NACIONAL Version: 1 The Company’s consolidated results by business segment are presented below: 2Q11 R$ million Consolidated Results Steel Mining Logistics Energy Cement Eliminations/ Consolidated Port Railways Corporate Net Revenue 2,513 1,524 32 256 37 83 (121) 4,323 Domestic Market 2,152 250 32 256 37 83 (119) 2,690 Foreign Market 361 1,274 - (1) 1,633 Cost of Goods Sold (1,827) (506) (21) (161) (19) (60) 106 (2,487) Gross Profit 686 1,018 11 95 17 23 (14) 1,836 Selling, General and Administrative Expenses (113) (20) (4) (20) (6) (19) (122) (304) Depreciation 161 42 1 26 6 6 0 242 Adjusted EBITDA 733 1,040 8 101 17 9 (136) 1,773 Adjusted EBITDA Margin 29% 68% 26% 40% 46% 11% 41% 1Q11 R$ million Consolidated Results Steel Mining Logistics Energy Cement Eliminations/ Consolidated Port Railways Corporate Net Revenue 2,305 1,210 37 232 29 63 (85) 3,789 Domestic Market 1,965 195 37 232 29 63 (79) 2,441 Foreign Market 339 1,015 - (6) 1,348 Cost of Goods Sold (1,635) (436) (21) (145) (10) (49) 63 (2,233) Gross Profit 670 774 16 87 19 13 (22) 1,556 Selling, General and Administrative Expenses (118) (18) (4) (20) (6) (12) (64) (241) Depreciation 141 36 1 26 6 4 1 215 Adjusted EBITDA 693 792 13 92 19 6 (85) 1,529 Adjusted EBITDA Margin 30% 65% 36% 40% 64% 9% 40% Page 25 of102 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2011 – CIA SIDERURGICA NACIONAL Version: 1 Steel Scenario According to the Brazilian Steel Institute (IABr), apparent consumption of steel products in Brazil totaled 12.6 million tonnes in the first half of 2011, 5.6% less than in the same period last year. Of this total, 1.7 million tonnes came from imports, 36.7% down year-on-year. Also according to the IABr, Brazil produced 17.7 million tonnes of crude steel in the first six months of the year, 8% up on 1H10, while rolled flat steel output fell by 7% to 7.3 million tonnes . Domestic flat steel sales totaled 5.9 million tonnes, 3.3% down on the first half of 2010, while exports climbed by 13% to 1.3 million tonnes. The IABr’s projections for the sector remain favorable. A pparent consumption of steel products in the Brazilian market is expected to reach 27.8 million tonnes in 2011, 6.4% up on 2010, based on expectations of moderate growth for industry as a whole, with more significant growth in those segments producing equipment for the oil and gas industry and those associated with the World Cup and 2016 Olympic Games. Segments Automotive: The automotive sector continues to thrive. First-half results show that the market is growing and annual sales are expected to increase by between 5% and 8%. The outlook is excellent, with the Brazilian auto market set to absorb major investments. So far, the sector has received guarantees of R$32 billion in investments to increase production capacity, adding 1.3 million units by 2015, and this does not include projects for new plants. First-half output totaled 1.71 million units, 4% up on 1H10 and a new record, with exports of 249,900 units, up by 3%. Second-quarter production climbed by 6% over 1Q11, to 882,000 units. According to ANFAVEA (the auto manufacturers’ association), sales totaled 1.73 million units in the first half, 10% up on 1H10, and 912,000 units in the second quarter, 11% up on the previous three months. ANFAVEA expects annual sales of 3.7 million vehicles, 5% more than in 2010. Agricultural Machinery : First-half production amounted to 41,000 units, 7.2% less than in the same period of 2010, and period sales kept pace, falling by 7%. Sales volume should close 2011 in line with 2010, with 68,500 units sold, accompanied by a 4.8% decline in exports. Construction: According to the leading institutes, the expansion of Brazil’s construction sector should outpace GDP growth. DIEESE (the Inter-union Statistics Department) estimates an annual construction GDP upturn of 8.5% while ABRAMAT (the Brazilian building material manufacturers’ association) estimates growth of 5%. Retail sales of building materials account for 77% of sector product consumption. ANAMACO (the Brazilian Association of Residential Building Material Retailers) estimates that this segment grew by 3.5% year-on-year in the first half and is projecting annual growth of around 6%, 2 p.p. above Brazil’s GDP growth . In 1H11, the Brazilian government launched the second phase of the Minha Casa Minha Vida (My House, My Life) project, which envisages the construction of 2 million homes by 2014. Caixa Econômica Federal will allocate over R$120 billion to the second phase of the housing project, versus R$53 billion in the first phase. According to a study by FGV-ABRAMAT, real construction revenue should reach R$188 billion in 2016, almost twice as much as in 2009. These prospects of sustainable growth should encourage investments in the sector. Distribution: According to INDA (the Brazilian steel distributors’ association), first-half sales totaled 2.1 million tonnes, 7.8% up on 1H10, while purchases by distributors totaled 2.1 million tonnes, down by 9.3%. Page 26 of102 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2011 – CIA SIDERURGICA NACIONAL Version: 1 First-half imports dropped by a substantial 53%, from 1.7 million tonnes, in 1H10, to 810,000 tonnes, while second-quarter imports dipped by 3% over the previous three months to 398,000 tonnes. Nevertheless, inventory turnover stood at 3.7 months of sales in June, well above the historical average of 2.7 months. Home Appliances: The North, Northeast and Midwest regions continue to drive sales, as demand is fueled by new technologies and increased consumption by Brazil’s emerging middle class (C income group). Higher retail interest rates are accompanied by more extended payment terms, benefiting lower-income consumers. According to Eletros (the home appliance manufacturers’ association), in the first half of 2011, washing machine sales increased by 20% over the same period last year to 3.6 million units, while refrigerator sales grew by 7% to 2.8 million units. In the first half, investments of more than R$500 million were announced in the expansion and construction of home appliance factories. Eletros estimates a 10% increase in sales in 2011. Net Revenue Net revenue from steel operations in 2Q11 totaled R$2,513 million, 9% up on 1Q11, basically due to the increase in domestic sales volume. Total Sales Volume CSN recorded total sales volume of 1.3 million tonnes in 2Q11, 7% more than in 1Q11. Of this total, 86% was sold in the domestic market and 10% by overseas subsidiaries, while 4% went to direct exports. Domestic Sales Volume Domestic sales totaled 1.1 million tonnes in 2Q11, an 8% improvement over 1Q11, fueled by stronger demand for flat steel in Brazil. Exports CSN exported 180,000 tonnes in 2Q11, a reduction of 3% over the 1Q11. Sales by CSN LLC and Lusosider totaled 124,000 tonnes, while direct exports amounted to 56,000 tonnes. Prices Net revenue per tonne averaged R$1,898 in 2Q11, 2% above the 1Q11, due to the domestic market price hike in mid-2Q11. Page 27 of102 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2011 – CIA SIDERURGICA NACIONAL Version: 1 Production In 2Q11, crude steel production totaled 1.2 million tonnes, an increase of 10% in relation to 1Q11, while rolled steel production totaled 1.2 million tonnes, 17% up on 1Q11. Production (in thousand t) 2Q10 1Q11 2Q11 Change 2Q11 x 2Q10 2Q11 x 1Q11 Crude Steel (UPV) 1,199 1,132 1,243 4% 10% Rolled Products 1,267 1,034 1,212 -4% 17% Cost of Goods Sold (COGS) Steel segment COGS stood at R$1.83 billion in 2Q11, 12% up on the R$1.63 billion recorded in 1Q11, chiefly due to the upturn in sales volume. In relation to 2Q10, steel segment COGS increased by 16%, primarily due to an increase in raw material costs . Production Costs (Parent Company) In 2Q11, total steel production costs came to R$1.5 billion, 15% or R$0.2 billion more than the R$1.3 billion recorded in 1Q11. Raw Materials: increase of R$149 million, primarily related to the following inputs: - Coke : increase of R$77 million, chiefly due to higher consumption; - Coal : upturn of R$6 million, also due to higher consumption; - Third-party coils : increase of R$32 million, also due to higher consumption; - Scrap : upturn of R$11 million, also due to higher consumption; - Other raw materials : upturn of R$23 million, also due to higher consumption. Labor: a slight upturn of R$7 million, due to the wage increase following latest collective bargaining agreement. Other production costs: increase of R$25 million, pushed by supplies and maintenance. Depreciation: increase of R$18 million due to new incorporation of assets: Page 28 of102 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2011 – CIA SIDERURGICA NACIONAL Version: 1 STEEL PRODUCTION COSTS (Parent Company) Adjusted EBITDA Adjusted steel segment EBITDA totaled R$733 million in 2Q11, 6% up on the R$693 million recorded in 1Q11, basically due to higher domestic sales, accompanied by an adjusted EBITDA margin of 29%, in line with the previous quarter. Mining Scenario After an intense start to the year, the second quarter of 2011 reflected the worsening of the European Union crisis, the monetary squeeze in China, and the upturn in inflation due to higher commodity prices. All of these events had an impact on global demand, in turn affecting the iron ore market. In the first five months of 2011, Brazil’s iron ore exports totaled 122 million tonnes, 4.5% up on the same period last year. Prospects for the iron ore market remain positive, with demand continuing to outstrip supply until 2015. However, despite the constant announcements of expansions and new projects, it is essential to take quantity and quality into consideration. Many projects will require large-scale concentration to meet the needs of the iron and steel industry and there are further obstacles along the way, including financing, infrastructure, environmental licensing and quality, which may hamper the implementation of these new projects or even render them unviable. According to Macquarie, demand should remain high until the end of the decade, with prices hovering around US$150/dmt until 2015. China’s urbanization process and massive domestic consumption will still account for a major slice of the iron ore market over the next ten years. In the first five months of 2011, Chinese iron ore imports increased by 8% year-on-year, despite the recent economic restrictions. Most economists agree that China will continue to grow at a slower pace, in line with the guidelines of the country’s Five Year Plan, which are based on strong fundamentals. In accordance with the iron ore pricing formula, widely used in the market, prices in the second quarter were based on spot prices between December 2010 and February 2011. Page 29 of102 (CONVENIENCE TRANSLATION INTO ENGLISH FROM THE ORIGINAL PREVIOUSLY ISSUED IN PORTUGUESE) ITR –– Quarterly Financial Information - June 30, 2011 – CIA SIDERURGICA NACIONAL Version: 1 In 3Q11, the basic Platts price (62% Fe CFR) is expected to dip by 1.2% in relation to the second quarter. Iron Ore Sales In 2Q11, CSN and Namisa’s total sales of finished iron ore products to third parties came to 6.7 million tonnes
